This writ of error was taken to a judgment for the defendant upon demurrer to a declaration alleging a wrongful death caused by the negligence of defendant.
The declaration does not wholly fail to state a cause of action. The demurrer thereto was therefore erroneously sustained.
The judgment is reversed on the authority of Foster v. St. Johns Electric Co., 86 Fla. 338, 98 So.2d Rep. 75; Peterson v. Daniels Co., 83 Fla. 29, 90 So.2d Rep. 621; Wertz v. Tampa Electric Co., 78 Fla. 405, 83 So.2d Rep. *Page 672 
270; McDonald v. Exchange Supply Co., 88 Fla. 80, 101 South. Rep. 28; Yon v. Pinellas Power Co., filed at this term.
Reversed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion.